COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Compass Bank,                                '
                                                              No. 08-12-00318-CV
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                           County Court at Law No 3
 Victor Nacim and Rachel Nacim,               '
                                                            of El Paso County, Texas
                                              '
                           Appellees.
                                               '               (TC# 2009-2946)




                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief

until September 6, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ryan G. Anderson, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 6, 2013.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, J., not participating)